Case 1:18-cv-00218-JDL Document 167 Filed 05/15/20 Page 1 of 4                     PageID #: 3778




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MAINE

                                                  )
 COPAN ITALIA S.P.A., and                         )
 COPAN DIAGNOSTICS, INC.,                         )
                                                  )
        Plaintiffs,                               )   Civil Action No. 1:18-cv-00218-JDL
                                                  )
 v.                                               )
                                                  )
 PURITAN MEDICAL PRODUCTS                         )
 COMPANY LLC, PURITAN                             )
 DIAGNOSTICS LLC, HARDWOOD                        )
 PRODUCTS COMPANY LP, AND                         )
 HARDWOOD PRODUCTS                                )
 COMPANY LLC,                                     )
                                                  )
        Defendants.                               )



                                  JOINT MOTION TO STAY

       Copan Italia S.p.A. and Copan Diagnostics, Inc. (collectively, “Copan” or “Plaintiffs”),

and Puritan Medical Products Company LLC, Puritan Diagnostics LLC, Hardwood Products

Company, LP, and Hardwood Products Company, LLC (collectively, “Puritan” or “Defendants”)

(all collectively, “Parties”), jointly move to stay all pending deadlines in the above-captioned

litigation due to the current COVID-19 global pandemic.

       These are extraordinary times. Both Copan and Puritan manufacture critical materials in the

fight to control the pandemic. Specifically, the parties manufacture swabs that can be used for viral

sample collection. Both are working around the clock to maximize product output due to the ongoing

surge in demand during the COVID-19 outbreak. See “COPAN Streamlines Production to Yield

Maximum Output of Viral Transport Kits for Collection of Upper Respiratory Samples, Including

COVID-19,” available at https://www.copanusa.com/copan-streamlines-production-to-yield-



                                                 1
Case 1:18-cv-00218-JDL Document 167 Filed 05/15/20 Page 2 of 4                      PageID #: 3779



maximum-output-of-viral-transport-kits-for-collection-of-upper-respiratory-samples-including-

covid-19/ (February 28, 2020); “Puritan Medical Products to Double COVID-19 Swab Production

with       New   Factory,”     available    at    https://www.puritanmedproducts.com/news-and-

events/news/post/Press-Release-Puritan-COVID-Swab-New-Factory (May 4, 2020).

       Puritan and Copan may disagree as to the merits of the pending lawsuit, but they are united

in their view that all of their resources at this time are best devoted to producing viral testing

materials. Moreover, the current pandemic could fundamentally change the contours of this case.

To that end, the Parties respectfully request that the case be stayed, and all pending deadlines

removed from the calendar, until such time as the crisis passes and a scheduling conference may

be held.

       For the duration of the stay, the Parties propose to submit status reports to the Court every

30 days. In the meantime, counsel for both Parties will engage in good-faith efforts to narrow, or

resolve, the issues between them. If the Parties are unable to resolve their disputes and wish to lift

the stay, they agree to meet and confer to provide a proposed scheduling order.




                                                  2
Case 1:18-cv-00218-JDL Document 167 Filed 05/15/20 Page 3 of 4         PageID #: 3780



Dated: May 13, 2020             Respectfully submitted,

/s/ Stacy O. Stitham            /s/ Rebecca Gray Klotzle
Peter J. Brann                  Rebecca Gray Klotzle
Stacy O. Stitham                Kristin M. Racine
David Swetnam-Burland           CURTIS THAXTER LLC
BRANN & ISAACSON                One Canal Plaza, Suite 1000
184 Main Street, 4th Floor      Portland, ME 04112-7320
Lewiston, ME 04243-3070         (207) 774-9000
(207) 786-3566                  rklotzle@curtisthaxter.com
pbrann@brannlaw.com             kracine@curtisthaxter.com
sstitham@brannlaw.com
                                Pro Hac Vice Filed:
dsb@brannlaw.com
                                James M. Wodarski
                                Michael C. Newman
Pro Hac Vice Filed:
                                Michael Renaud
Taniel E. Anderson
                                Peter J. Cuomo
Gary A. Coad
                                Daniel B. Weinger
Sara Schneider
                                Matthew A. Karambelas
ARENT FOX LLP
                                Courtney Herndon
1717 K Street, NW
                                Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
Washington, DC 20006
                                One Financial Center
(202) 857-6000
                                Boston, MA 02111
taniel.anderson@arentfox.com
                                (617) 542-6000
gary.coad@arentfox.com
                                JWodarski@mintz.com
sara.schneider@arentfox.com
                                MCNewman@mintz.com
                                MTRenaud@mintz.com
Attorneys for Defendants
                                PJCuomo@mintz.com
                                DBWeinger@mintz.com
                                MAKarambelas@mintz.com
                                TKnapp@mintz.com
                                CHerndon@mintz.com
                                Counsel for Plaintiffs
                                Copan Italia S.p.A. and Copan Diagnostics, Inc.




                                       3
Case 1:18-cv-00218-JDL Document 167 Filed 05/15/20 Page 4 of 4                 PageID #: 3781



                                    CERTIFICATE OF SERVICE

       I hereby certify that on May 13, 2020, I electronically filed the foregoing document with

the Clerk of Court using the CM/ECF system, which will cause an electronic notice to be sent to

all registered counsel of record.


Dated: May 13, 2020                         /s/ Stacy O. Stitham
                                            Stacy O. Stitham




                                               4
